
	

114 SRES 107 IS: Recognizing the 70th anniversary of White Sands Missile Range in New Mexico and commemorating the unique place in history, and national security importance, of the range. 
U.S. Senate
2015-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 107
		IN THE SENATE OF THE UNITED STATES
		
			March 23, 2015
			Mr. Heinrich (for himself and Mr. Udall) submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Recognizing the 70th anniversary of White Sands Missile Range in New Mexico and commemorating the
			 unique place in history, and national security importance, of the range. 
	
	
 Whereas on September 26, 1945, White Sands Missile Range (at that time, known as White Sands Proving Ground) launched its first rocket, a Tiny Tim Boomer, setting in motion 7 decades of world-renowned development, testing, and launches at White Sands Missile Range;
 Whereas White Sands Missile Range exists as the premier research, development, test, and evaluation facility for the United States and excels in supporting missile development and a diversity of other test programs for the Army, Navy, Air Force, National Aeronautics and Space Administration, other government agencies, and private industry;
 Whereas White Sands Missile Range employs more than 13,000 civilians and honorable members of the Armed Forces, representing the Army, Navy, and Air Force;
 Whereas White Sands Missile Range is recognized as the Birthplace of America’s Missile and Space Activity and holds a unique place in history as the site of the first atomic bomb testing, a site that later became known as the Trinity Site National Historic Landmark;
 Whereas White Sands Missile Range remains the largest overland military test range in the United States, occupying 3,200 square miles of southern New Mexico, and the largest airspace controlled by the Department of Defense, comprising 9,600 square miles above ground, where the range conducts unparalleled military testing;
 Whereas White Sands Missile Range is increasingly partnering with Holloman Air Force Base and Fort Bliss to ensure that the unique assets of the region are used to the utmost extent to contribute to national security, including support of testing and training that is realistic, large-scale, and joint or combined;
 Whereas White Sands Missile Range is a home site of the Network Integration Evaluation, which is a series of semiannual evaluations led by members of the Armed Forces that are designed to further integrate and rapidly progress the tactical network of the Army;
 Whereas the most recent iteration of the Network Integration Evaluation occurred in October and November of 2014 and involved 3,900 members of the Armed Forces, allowing the Army to stay on the cutting edge of technology and providing an invaluable resource to national defense;
 Whereas the Southern New Mexico-El Paso Joint Land Use Study demonstrates the strong relationship that White Sands Missile Range shares with Holloman Air Force Base and Fort Bliss in western Texas and indicates that the range has an annual economic impact of $1,717,289 on the region;
 Whereas White Sands Missile Range has the distinguished honor of hosting the annual Bataan Memorial Death March, which commemorates members of the Armed Forces, and forces from the Philippines, who fought and died defending the Philippines only hours after the start of the Japanese attack on Pearl Harbor, and who, after a valiant defense of the Philippines, were captured by the Japanese and forced to march 65 miles without any food, water, or medical care, while the Japanese systematically abused them, leading to the deaths of many of them; and
 Whereas the mission of White Sands Missile Range remains as pertinent to national security in 2015 as it was in 1945, and the range should be preserved and strengthened presently and for future generations: Now, therefore, be it
		
	
 That the Senate— (1)commemorates the 70th anniversary of White Sands Missile Range in New Mexico;
 (2)expresses gratitude and appreciation to the commanders, members of the Armed Forces, civilians, and other individuals who have contributed to the mission and community of White Sands Missile Range throughout its 70-year history;
 (3)recognizes the great impact that White Sands Missile Range has made on national security in the United States, particularly its contributions in missile defense and space technology;
 (4)memorializes the sacrifice made by brave members of the Armed Forces, and forces from the Philippines, who defended the Philippines and endured the Bataan Death March; and
 (5)encourages the preservation and strengthening of White Sands Missile Range presently and for future generations.
			
